       Case: 1:19-cr-00175-JRA Doc #: 55 Filed: 10/10/19 1 of 3. PageID #: 309




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA                    *           CASE NO. 1:19CR00175

       Plaintiff                            *

-vs-                                        *           JUDGE JOHN R. ADAMS

BRANDON ALEX BUTLER                         *           DEFENDANT’S SENTENCING
                                                        MEMORANDUM
       Defendant                            *
                                        *   *       *

       Now comes the Defendant, Brandon Alex Butler, by and through undersigned counsel,

and who asks the Court to consider the following Memorandum at the time of his sentencing.



                                            Respectfully submitted,

                                            /S/ LAWRENCE J. WHITNEY
                                            LAWRENCE J. WHITNEY #0023738
                                            LAWRENCE J. WHITNEY CO., L.P.A.
                                            Attorney for Defendant
                                            137 South Main Street, Suite 201
                                            Akron, Ohio 44308
                                            330-253-7171
                                            330-253-7174 fax
                                            burdon-merlitti@neo.rr.com


                                            MEMORANDUM

PRESENTENCE REPORT

       The Presentence correctly sets forth that pursuant to 21 U.S.C. 846, 841(a)(1) and

(b)(1)(A), the minimum term of imprisonment is 10 years. The guideline was also correctly

calculated at total offense level 31, Criminal History Category I, 108 – 135 months. The

Defendant thus has a guideline sentence of 110 – 135 months.


                                                1
      Case: 1:19-cr-00175-JRA Doc #: 55 Filed: 10/10/19 2 of 3. PageID #: 310




       The Defendant plead to the indictment without an agreement.

3553 FACTORS

       As stated, Defendant has a countable criminal history of 1 point for a misdemeanor drug

offense in 2017. He has misdemeanor convictions when he was 18 to 24 and three more from

age 21 – 29. At 28, he had an F5 drug conviction that is not countable. He then was conviction

free for 11 years when he received the countable misdemeanor in 2017.

       Defendant comes from a large family. He has one brother who has a drug conviction and

has four siblings that do not have any criminal history. His family was close knit; however, his

parents had an abusive relationship He has four children with two women. He is close to his

children and his girlfriend’s two children.

       The Defendant suffers from congestive heart failure, hypertension and diabetes. He has

had two surgeries.

       Defendant has been diagnosed with a bipolar disorder.

       Defendant also has alcohol and marijuana abuse problems. He has been giving drug

screens which were negative. He has been on house arrest since his arrest in this case and has

been compliant. Defendant has a full-time job at DHL as a forklift operator. He has a good

report from his employer “He is doing a great job here for us.” (R. #45, PSR, PageID #145).

       Counsel asks that this Court consider the 120-month sentence, which satisfies the 10-year

mandatory minimum. Defendant has fully accepted responsibility for the crime and an

examination of the 3553 factors indicates that a 120-month sentence would adequately protect

the public and punish Defendant and would be a just sentence. Defendant would also ask that he




                                                2
      Case: 1:19-cr-00175-JRA Doc #: 55 Filed: 10/10/19 3 of 3. PageID #: 311




participate in a drug program while incarcerated and asks the Court to further recommend that he

serve his time at the closest institution to Akron, Ohio so that his family may visit him.



                                              /S/ LAWRENCE J. WHITNEY
                                              LAWRENCE J. WHITNEY
                                              Attorney for Defendant




                                            PROOF OF SERVICE

       I hereby certify that on October 10, 2019, a copy of the foregoing Defendant’s
Sentencing Memorandum was filed electronically. Notice of this filing will be sent to all parties
by operation of the Court’s electronic filing system. Parties may access this filing through the
Court’s system.


                                              /S/ LAWRENCE J. WHITNEY
                                              LAWRENCE J. WHITNEY
                                              Attorney for Defendant




                                                 3
